NETERER, District Judge
(after stating the facts as above).  Process against a foreign corporation doing business in the state may be made upon the. President, cashier, secretary, or agent (Rem. C. S. § 226), and suit may be commenced in any district in which valid service can be made (Tierney v. Helvetia Ins. Co. [C. C.] 163 Fed. 82) and in which business is transacted (1 Foster’s Fed. Prac. 156; Peterson v. C., R. I. & P. Ry. Co., 205 U. S. 364, 27 Sup. Ct. 513, 51 L. Ed. 841).
Residence of an officer in his individual relation of itself does not give a corporation domiciliary status. Ostrander v. Deerfield Lbr. Co. (D. C.) 206 Fed. 540. “Doing business,” to bring an alien corporation within the jurisdiction of the local courts, does not mean that the corporation must maintain such a relation to “doing business” in the state as to bring it within the statutory provision requiring a license for such operation. Kendall v. Orange Judd Co., 118 Minn. 1, 136 N. W. 291; Vicksburg v. De Bow, 148 Ga. 738, 98 S. E. 381. There is no precise test of the nature or extent of the business that must be done. Enough business must be done to enable the court to say that the corporation is present. St. L. S. W. Ry. Co. of Texas v. Alexander, 227 U. S. 218, 33 Sup. Ct. 245, 57 L. Ed. 486, Ann. Cas. 1917B, 77.
It appears that a substantial part of the defendant’s regular business was transacted in this jurisdiction, and the tort complained of being committed by the agent of the defendant in carrying forward its business in this jurisdiction, it would be “intolerable injustice” to say that the defendant is not suable here. The fact that the business may be interstate in character does not render it immune. International Harvester Co. v. Kentucky, 234 U. S. 579, 34 Sup. Ct. 944, 58 L. Ed. 1479. Fair play and orderly administration of justice require that the defendant answer to the courts of this jurisdiction for the injury complained of Judge Acheson, in Gray v. Taper-Sleeve Pulley Works (C. C.) 16 Fed. 436, said:
“ * * * Now, for a tort committed by a foreign corporation within this state, I have no manner of doubt the corporation may be sued here, if found *243within the state in the person of an officer or agent upon whom process may be served. * * * ”
The service upon H. W. Hunter, the president, is sufficient. Penn. L. M. F. I. Co. v. Meyer, 197 U. S. 407, 25 Sup. Ct. 483, 49 L. Ed. 810.
The motion to quash is denied.